DETAILED ACTION
Claim Objections
Claim 1 is objected to because of the following informalities: the claim recites “the plurality of nozzles of each of the applicator heads are divided…” However, a singular noun is what is being divided, not a plural noun, so is should be used instead of are. Furthermore, “the plurality of nozzles of each of the plurality of applicator heads” lacks antecedent basis. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Specifically, the claim recites “the controller controls as follows…” It is not clear as to what the controller is controlling. Further, it is not clear as to which nozzle groups “the nozzle groups used for printing” refers. Further, it is not clear as to which nozzle groups  the “one or more of the nozzle groups not used for printing” refers. “The most upstream side” and “the most downstream side” lack antecedent basis. “The one of the plurality of applicator heads that is located on the most upstream side” lacks antecedent basis. “The one of the 
Because claim 21 depends from claim 1, it is also rejected. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 21 are rejected under 35 U.S.C. 102 as being anticipated by Kinoshita et al. (2011/0128557).

Regarding claim 1, Kinoshita teaches a tablet printing apparatus, comprising:
a conveyer (fig. 11, item 124) configured to convey tablets (fig. 11, items T) along a plurality of lines (fig. 11, lines along 124a, 124b);
a plurality of applicator heads (fig. 11, items 147, 143) arranged along a conveyance direction of the tablets conveyed by the conveyor, each of the plurality of applicator heads including a plurality of nozzles arranged in a direction crossing the conveyance direction and configured to perform printing on the tablets conveyed along the plurality of lines by ejecting a liquid from the plurality of nozzles (see fig. 11); and 
a controller (fig. 11, item 132e) configured to control ejection of the liquid from plurality of nozzles of the applicator head (see fig. 11), wherein 
predetermined of nozzle groups (see fig. 5, nozzle groups 43x-X)
the controller switches one or more of the nozzle groups used for printing in each of the plurality of applicator heads based on a predetermined reference for the switching operation without moving each of the plurality of applicator heads (fig. 11, note that the “predetermined reference” is being taken to be the ending of one print job with specified colors to another print job with other specified colors), and
the controller further controls as follows:
one or more of the nozzle groups not used for printing are determined in advance in the one of the plurality of applicator heads that is located on the most upstream side in the conveyance direction (see fig. 11, note that it is determined in advance which tablets on which belts 124 are going to be printed on by which of the nozzle groups 43x-X in head 143, and also known that “in advance” could mean “in advance” of anything),
the one or more of the plurality of applicator heads that is located on the downstream side in the conveyance direction performs printing on the tablets passing under the one or more of the nozzle groups not used for printing in the applicator head that is located on the most upstream side in the conveyance direction ([0226]-[0231], note that if a first print job requires printing with only yellow ink, and a second print job requires printing with only black ink, this would be the case), and
the one or more of the nozzle groups not used for printing are switched in accordance with switching of the one or more of the nozzle groups used for printing in the applicator head that is located on the most upstream side in the conveyance direction (see fig. 11, note that when a yellow tablet run is ended, and a black tablet run is started, this limitation is met).


Regarding claim 21, Kinoshita teaches the tablet printing apparatus according to claim 1, wherein the number of the plurality of applicator heads is equal to or more than the number of .

Response to Arguments
Applicant's arguments filed 2/9/2021 have been fully considered but they are not persuasive. The claims have been amended to further specify the operation of the device, but the amendments fail to distinguish the claimed invention from the prior art. The rejections above have been updated to reflect the changes to the claims. The standing prior art rejection is maintained. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEJANDRO VALENCIA whose telephone number is (571)270-5473.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/ALEJANDRO VALENCIA/Primary Examiner, Art Unit 2853